 



Exhibit 10.9
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR
EDWARD F. CRAWFORD
     This Supplemental Executive Retirement Plan (the “Plan”) is being
established pursuant to action of the Compensation Committee of the Board of
Directors of Park-Ohio Industries, Inc. (the “Corporation”) for the benefit of
Edward F. Crawford (the “Key Employee”), effective as of March 10, 2008. The Key
Employee is executing a copy of the Plan to acknowledge his agreement with the
terms hereof.
     WHEREAS, the Corporation is establishing the Plan in consideration of past
valued service of the Key Employee to the Corporation and for purposes of
providing incentive to the Key Employee to continue to serve the Corporation as
Chief Executive Officer.
     NOW, THEREFORE, the Corporation hereby establishes the Plan, effective as
of March 10, 2008.
ARTICLE 1 — DEFINITIONS
     Except as otherwise required by the context, the terms used in this Plan
shall have the meaning hereinafter set forth.
     Administrator. The term “Administrator” means the Compensation Committee of
the Board.
     Affiliate. The term “Affiliate” means the Corporation and any member of
(a) a controlled group of corporations (as determined under Section 414(b) of
the Code) of which the Corporation is a member, or (b) a group of trades or
businesses (whether or not incorporated) which are under common control with the
Corporation, within the meaning of Section 414(c) of the Code.
     Board. The term “Board” means the Board of Directors of Park-Ohio
Industries, Inc.; provided, however, that if any action is required by the
Board, any such action may be taken by the Compensation Committee of the Board;
and, further provided, that if the Key Employee is a member of the Board or
Compensation Committee, the Key Employee shall recuse himself from participation
in and voting on any such action.
     Change in Control. The term “Change in Control” is defined in Exhibit A.
     Code. The term “Code” means the Internal Revenue Code of 1986, as amended
from time to time. Reference to a section of the Code shall include such section
and any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.
     Commencement Date. The term “Commencement Date” means the first date that a
Vested Accrued Pension is payable to the Key Employee or Qualified Spouse, as
applicable, without regard to Section 2.6.

 



--------------------------------------------------------------------------------



 



     Credited Service. The term “Credited Service” means the full and fractional
years during which the Key Employee was employed by the Corporation or an
Affiliate, beginning on Key Employee’s original date of employment and ending on
the date of his Termination of Employment. For this purpose, Credited Service
shall be determined using the elapsed time method of crediting service that is
described in Treasury Regulations Section 1.410(a)-7 for purposes of determining
vesting service; and fractional years of Credited Service shall be determined
based upon the number of days of employment that are in excess of whole years of
Credited Service, divided by 365.
     Pension. The term “Pension” means the annual Vested Accrued Pension that is
payable to the Key Employee or Qualified Spouse as of the applicable
Commencement Date.
     Qualified Spouse. The term “Qualified Spouse” means Mary Crawford if the
Key Employee is legally married as of the date of his death to Mary Crawford.
     Supplemental Pension. The term “Supplemental Pension” is defined in
Section 2.1.
     Surviving Spouse Pension. The term “Surviving Spouse Pension” means the
annual Pension that is payable to a Qualified Spouse pursuant to Section 2.4
following the death of the Key Employee.
     Termination of Employment. The term “Termination of Employment” means the
Key Employee’s “separation from service” with respect to the Corporation and its
Affiliates (except, for this purpose “Affiliates” shall be determined on the
basis of the modifications described in Treasury
Regulation Section 1.409A-1(h)(3) (or any successor regulation)) as defined in
Section 409A of the Code and the regulations or other guidance issued thereunder
or the Key Employee’s death. Notwithstanding the foregoing, the Key Employee’s
separation from service shall be deemed to have occurred on the date on which
the level of bona fide services reasonably anticipated to be provided by the Key
Employee is less than 50% of the level of bona fide services provided, on
average, by the Key Employee in the immediately preceding 36 months.
     The Key Employee shall not be deemed to have incurred a Termination of
Employment if the Key Employee is on a leave of absence on account of sickness,
disability, military leave or other reasons agreed to by the Corporation;
provided, however, that if any such leave of absence exceeds six months, the Key
Employee shall only be considered to have continued on a leave of absence beyond
that six month period if the Key Employee has a right to reemployment that is
provided under an employment agreement with the Corporation, a Corporation leave
policy that generally applies to other similarly situated employees, or
applicable law.
     Vested Accrued Pension. The term “Vested Accrued Pension” is defined in
Section 2.2.
ARTICLE 2 — PENSION BENEFITS
     2.1 Supplemental Pension.
     The Supplemental Pension of the Key Employee under this Plan shall be an
annual pension benefit that is equal to $375,000.00.

 



--------------------------------------------------------------------------------



 



     2.2 Vested Accrued Pension.
     (a) The Vested Accrued Pension of the Key Employee shall be an annual
amount equal to 100% of the Supplemental Pension if there is a Change in Control
prior to the Key Employee’s Termination of Employment.
     (b) If the Key Employee experiences a Termination of Employment and is not
entitled to 100% of the Supplemental Pension in accordance with paragraph
(a) above, the Vested Accrued Pension of the Key Employee shall be an annual
amount equal to a percentage of the Supplemental Pension that is equal to the
ratio of (A) to (B), determined as follows:

         
A
  =   The sum of (i) the Key Employee’s Credited Service prior to January 1,
2008 (up to a maximum of 13 such years), and (ii) the Key Employee’s Credited
Service on and after January 1, 2008 (up to a maximum of 7 years).
 
       
B
  =   20 years of Credited Service.

     2.3 Commencement of the Vested Accrued Pension. The Vested Accrued Pension
shall be paid to the Key Employee in the form provided for under Section 2.5,
and the Commencement Date of the Vested Accrued Pension shall be the first day
of the month following the Key Employee’s Termination of Employment (other than
on account of death).
     2.4 Surviving Spouse Pension.
     If the Key Employee dies prior to the Commencement Date of his Vested
Accrued Pension in accordance with Section 2.3 and is survived by a Qualified
Spouse, a Surviving Spouse Pension shall be payable to the Qualified Spouse. The
Surviving Spouse Pension shall be an annual benefit equal to 50% of the Key
Employee’s annual Vested Accrued Pension. The Commencement Date for payment of a
Surviving Spouse Pension shall be the first day of the month following the date
of the Key Employee’s death. The Surviving Spouse Pension shall be an annuity
that is payable in equal semiannual payments for the life of the Qualified
Spouse (with each semiannual payment being equal to one-half of the annual
Surviving Spouse Pension). Semiannual payments shall be made on the Commencement
Date and each 6 month and yearly anniversary thereof. No further payments will
be made after the death of the Qualified Spouse.
     2.5 Forms of Pension Payments.
     (a) Except as is provided in paragraph (b) below:
     (i) If the Key Employee does not have a Qualified Spouse as of the
Commencement Date, payment of the Vested Accrued Pension shall be paid in the
form of a semiannual annuity (each such semiannual payment to be one-half of the
annual Vested Accrued Benefit and to be made on the Commencement Date and each
6 month and yearly anniversary thereof) for the life of the Key Employee (a
“Life Annuity”).
     (ii) If the Key Employee has a Qualified Spouse as of the Commencement
Date, payment shall be made in the form of a 100% Joint and Survivor Annuity,
which provides for actuarially reduced semiannual benefit payments (such
payments to be made

 



--------------------------------------------------------------------------------



 



in equal amounts on the Commencement Date and each 6 month and yearly
anniversary thereof) to the Key Employee during his lifetime and thereafter
semiannual benefit payments to the Qualified Spouse for her life in an amount
equal to 100% of the reduced semiannual benefit payment made to the Key
Employee. The reduced benefit payable to the Key Employee plus the benefit
payable to the Qualified Spouse will be the actuarial equivalent of the Life
Annuity. No further payments will be made after the death of the later to die of
the Qualified Spouse or the Key Employee.
     (b) In lieu of the payment forms described in paragraph (a) above, the Key
Employee shall be permitted to elect any one of the forms of annuity payment
described in paragraph (c) below (the “Optional Forms”). All Pension payments
shall be made in equal amounts semiannually as of the Commencement Date and each
6 month and yearly anniversary thereof. Each Optional Form shall be the
actuarial equivalent of the Vested Accrued Pension payable to the Key Employee
as a Life Annuity. In order to elect an Optional Form, the Key Employee must
file a written election, in a form reasonably acceptable to the Administrator,
with the Administrator prior to the Commencement Date. If the Key Employee
elects an Optional Form that provides for a benefit to a joint annuitant or
beneficiary, such joint annuitant or beneficiary shall be designated at the time
the Key Employee elects such Optional Form. The beneficiary, but not the joint
annuitant, designated by the Key Employee pursuant to the preceding sentence may
be changed by the Key Employee at any time prior to the Key Employee’s death by
filing a written notice with the Administrator in a form reasonably acceptable
to the Administrator. The form of payment for the Pension under this Plan shall
become irrevocable as of the applicable Commencement Date.
     (c) The Optional Forms available under this Plan are as follows:
     (i) Life Annuity. The Life Annuity provides a semiannual annuity payment
starting on the Commencement Date and on each 6 month and yearly anniversary
thereof for the life of the Key Employee. No further payments will be made after
the death of the Key Employee.
     (ii) Joint and Survivor Annuity. The Joint and Survivor Annuity provides
for actuarially reduced semiannual benefit payments to the Key Employee during
his lifetime and thereafter semiannual benefit payments to the Key Employee’s
duly named joint annuitant for 10 years if the joint annuitant is not the
Qualified Spouse or for the life of the joint annuitant if the joint annuitant
is the Qualified Spouse in an amount equal to 50% to 100%, as elected by the Key
Employee at the time the Joint and Survivor Option is elected, of the reduced
semiannual benefit payment made to the Key Employee. The reduced benefit payable
to the Key Employee plus the benefit payable to the joint annuitant will be the
actuarial equivalent of the Life Annuity. The joint annuitant may be the
Qualified Spouse or any other natural person. If the joint annuitant dies after
benefit payments to the Key Employee have started, the benefit will only be
payable for the Key Employee’s lifetime. No further payments will be made after
the death of the joint annuitant, or, if later, after the death of the Key
Employee.
     (iii) Term Certain Annuity. The Term Certain Annuity provides for
actuarially reduced semiannual Pension payments to the Key Employee during his
lifetime and if he

 



--------------------------------------------------------------------------------



 



dies after the Commencement Date but before receiving the designated number of
Term Certain payments, the semiannual Pension payments shall be continued to a
beneficiary named by the Key Employee. The Key Employee may elect a Term Certain
Annuity with the Term Certain payment period being any period from five to ten
years, as elected by the Key Employee. The amount of the Pension payments will
be based upon the age of the Key Employee as of the Commencement Date, and the
number of years that have been selected for the Term Certain. The Term Certain
Annuity will be the actuarial equivalent of the Life Annuity.
     (iv) Combination Joint and Survivor and Term Certain Annuity. The
Combination Joint and Survivor and Term Certain Annuity provides an actuarially
reduced semiannual benefit payments to the Key Employee during his lifetime and
thereafter semiannual benefit payments to the Key Employee’s duly named joint
annuitant for 10 years if the joint annuitant is not the Qualified Spouse or for
the life of the joint annuitant if the joint annuitant is the Qualified Spouse
in an amount equal to 50% to 100%, as elected by the Key Employee at the time
the Joint and Survivor Option is elected, of the reduced semiannual benefit
payment made to the Key Employee. The Term Certain feature of this Optional Form
guarantees a specified number of years from 5 to 10 years, as elected by the Key
Employee, that the Key Employee’s Pension will be paid. If the Key Employee dies
before the end of the Term Certain and is survived by the joint annuitant, the
amount of the Key Employee’s Pension is payable to the joint annuitant for the
remainder of the Term Certain period. If the joint annuitant survives to the end
of the Term Certain period, the joint annuitant will become entitled to receive
the designated percentage of the Key Employee’s Pension (i.e. 50% to 100%) for
10 years if the joint annuitant is not the Qualified Spouse or for the life of
the joint annuitant if the joint annuitant is the Qualified Spouse; and no
further payments are made after the death of the joint annuitant. If the joint
annuitant predeceases the Key Employee, or does not survive to the end of the
Term Certain period, the Key Employee’s Pension is payable to a designated
beneficiary until the end of the Term Certain period; and no further Pension or
survivor payments are made after the end of the Term Certain period. The reduced
benefit payable to the Key Employee plus the benefit payable to the joint
annuitant plus the benefit paid to the beneficiary during the Term Certain
Period will be the actuarial equivalent of the Life Annuity.
     (d) Actuarial Equivalent. For purposes of determining the “actuarial
equivalent” forms of annuity payments under this Section 2.5, any such
determination shall be based upon the RP 2000 White Collar Mortality Table and
an interest rate of 6%. Notwithstanding the foregoing, the Administrator shall
retain discretion to modify the foregoing interest rate and mortality table to
the extent that it is necessary to assure that the optional forms of payment
under Section 2.5 are actuarial equivalents, within the meaning of the Treasury
Regulations
Section 1.409A-2(b)(2)(ii).
     2.6 Timing of Payments – Code Section 409A Compliance. Notwithstanding any
provision of this Plan to the contrary, if the Key Employee is a “specified
employee,” determined pursuant to procedures adopted by the Corporation in
compliance with Section 409A of the Code, on the date of the Key Employee’s
Termination of Employment and if any portion of the payments or benefits to be
received by the Key Employee upon his Termination of Employment

 



--------------------------------------------------------------------------------



 



would constitute a “deferral of compensation” subject to Section 409A, then to
the extent necessary to comply with Section 409A, amounts that would otherwise
be payable pursuant to this Plan during the six-month period immediately
following the Key Employee’s Termination of Employment will instead be paid or
made available on the earlier of (x) the first business day of the seventh month
after the date of the Key Employee’s Termination of Employment, or (y) the Key
Employee’s death. Payment of such delayed amounts shall include interest at a
rate equal to the prime rate as reported in the Wall Street Journal on the
original Commencement Date. Any benefit payments that are scheduled to be paid
more than six months after Key Employee’s Termination of Employment shall not be
delayed and shall be paid in accordance with the schedule prescribed by
Sections 2.3 and 2.5. If payment to the Key Employee must be delayed pursuant to
the this Section 2.6 and if the Key Employee dies prior to the first business
day of the seventh month after the Key Employee’s Termination of Employment, a
lump sum payment of the withheld Pension payment, with interest, shall be paid
as follows:
     (a) If the Pension was payable as a Life Annuity, payment shall be made to
the Key Employee’s designated beneficiary (or if none, to the Key Employee’s
estate).
     (b) If the Pension was payable as a Joint and Survivor Annuity, payment
shall be made to the Key Employee’s joint annuitant. If the joint annuitant does
not survive the Key Employee, payment shall be made to the Key Employee’s
estate.
     (c) If the Pension was payable as a Term Certain Annuity, payment shall be
made to the Key Employee’s beneficiary. If the beneficiary does survive the Key
Employee, payment shall be made to the Key Employee’s estate.
     (d) If the Pension was payable as a Combination Joint and Survivor and Term
Certain Annuity, payment shall be made to the Key Employee’s joint annuitant. If
the joint annuitant does not survive the Key Employee, payment shall be made to
the Key Employee’s beneficiary. If the beneficiary does not survive the Key
Employee, payment shall be made to the Key Employee’s estate.
ARTICLE 3 — PLAN FUNDING
     3.1 Unfunded Plan.
     (a) The obligation under the Plan to provide the Key Employee or any other
person with benefit payments hereunder constitutes the sole unsecured promise of
the Corporation. Neither the Key Employee, nor any other person, shall have any
rights whatsoever in or with respect to any funds or other assets owned or held
by the Corporation (or any Affiliate thereof). The rights of the Key Employee or
any other such person under the Plan are solely those of a general unsecured
creditor of the Corporation.
     (b) Notwithstanding the provisions of paragraph (a), the Corporation will
establish or participate in one or more trusts for the purpose of setting aside
funds to provide for the payment of benefits under this Plan. Such trust or
trusts may include a master trust or collective investment trust maintained by
the Corporation in conjunction with this Plan. Notwithstanding any provision of
the Plan to the contrary, no amounts shall be so transferred to a trust pursuant
to the preceding sentence if, pursuant to Section 409A(b)(3)(A) of the Code,
such amount would,

 



--------------------------------------------------------------------------------



 



for purposes of Section 83 of the Code, be treated as property transferred in
connection with the performance of services. In accordance with the foregoing
provisions of this Section, the assets of such trust or trusts shall at all
times remain subject to the claims of the general creditors of the Corporation,
except to the extent and at such time as any payment is made therefrom to the
Key Employee or any other person under the Plan. Neither the Key Employee, nor
any other person, shall have any rights whatsoever in or with respect to any
such trust or the assets thereof. To the extent that the Corporation makes
contributions to such a trust or trusts, such contributions may be invested in
one or more investment funds thereunder as shall be agreed to between the
Corporation and the Trustee.
ARTICLE 4 — ADMINISTRATIVE PROVISIONS
     4.1 Administrator. The Compensation Committee of the Board shall be the
Administrator of the Plan.
     4.2 Powers and Authorities of the Committee. The Administrator shall have
full power, authority, and discretion to interpret, construe and administer the
Plan; and its interpretations and construction of the Plan shall be binding on
all persons. The Administrator may delegate any of its powers, authorities, or
responsibilities for the administration of the Plan to any person or committee
so designated in writing by it. The Administrator may employ such attorneys,
agents, and accountants as it may deem necessary or advisable to assist it in
carrying out its duties hereunder. No officer or employee of the Corporation or
member of the Board shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of the Plan
unless attributable to his own willful misconduct or lack of good faith. The Key
Employee shall not participate in any action or determination regarding his own
benefits payable under the Plan.
     4.3 Indemnification. In addition to whatever rights of indemnification an
officer or employee of the Corporation, member of the Board, or other person to
whom any power, authority, or responsibility is delegated pursuant to
Section 4.2, may be entitled under the articles of incorporation, regulations,
or by-laws of the Corporation, under any provision of law, or under any other
agreement, the Corporation shall satisfy any liability actually and reasonably
incurred by any such person or persons, including expenses, attorneys’ fees,
judgments, fines, and amounts paid in settlement, in connection with any
threatened, pending, or completed action, suit, or proceeding which is related
to the exercise or failure to exercise by such person or persons of any of the
powers, authority, responsibilities, or discretion provided under the Plan.
     4.4 Claims Procedure. Claims for benefits under this Plan shall be made in
writing to the Administrator. If a claim for benefits is wholly or partially
denied, the Administrator shall, within a reasonable period of time, but no
later than 90 days after receipt of the claim, notify the Key Employee of the
determination of the claim. Such notice (a) shall be in writing, and (b) shall
contain (i) the specific reason or reasons for denial of the claim, (ii) a
specific reference to the pertinent provisions upon which the denial is based,
(iii) a description of any additional material or information necessary for the
Key Employee to perfect the claim, along with an explanation why such material
or information is necessary, and (iv) an explanation of the claims review
procedure. If the Administrator fails to respond within 90 days, the claim is
treated as denied.

 



--------------------------------------------------------------------------------



 



     Within 60 days of the receipt by the Key Employee of the written notice of
denial of the claim, the Key Employee may file a written request with the
Administrator that it conduct a full and fair review of the denial of the Key
Employee’s claim for benefits, including a hearing, if deemed necessary by the
reviewing party. In connection with the Key Employee’s appeal of the denial of
his benefit, the Key Employee may review pertinent documents and may submit
issues and comments in writing.
     The Administrator shall deliver to the Key Employee a written decision on
the claim promptly, but not, later than 60 days after the receipt of the Key
Employee’s request for review, except that if there are special circumstances
(such as the need to hold a hearing, if necessary) which require an extension of
time for processing, the 60 day period shall be extended to 120 days. Such
decision shall (a) be written in a manner calculated to be understood by the Key
Employee, (b) include specific reasons for the decision, (c) contain specific
references to the pertinent provisions of the Plan upon which the decision is
based, (d) contain a statement that the Key Employee is entitled to receive,
upon request and free of charge, reasonable access to relevant documents and
other information, and (e) a statement of the Key Employee’s right to bring an
action under Section 502(a) of ERISA.
ARTICLE 5 — AMENDMENT AND TERMINATION
     The Corporation reserves the right to amend or terminate this Plan at any
time by action of the Board. It is the intention of the Corporation that, unless
otherwise specifically provided for in the provisions that affect an amendment
or termination of this Plan, an amendment or termination of this Plan shall not
cause the terms of this Plan, or its operation, to be in violation of the
provisions of Code Section 409A. Notwithstanding the foregoing provisions
hereof, no amendment, restatement or termination of the Plan shall, without the
consent of the Key Employee (or, after the Key Employee’s death, the Qualified
Spouse, joint annuitant or beneficiary, as applicable), adversely affect the
rights of the Key Employee to a benefit under the Plan (or, after the Key
Employee’s death, the rights of the Qualified Spouse, joint annuitant or
beneficiary, as applicable, to a benefit under the Plan.)
ARTICLE 6 — MISCELLANEOUS
     6.1 Non-Alienation of Benefits. No right or interest of the Key Employee,
Qualified Spouse, joint annuitant or beneficiary under the Plan shall be
anticipated, assigned (either at law or in equity), or alienated by the Key
Employee, Qualified Spouse, joint annuitant or beneficiary, nor shall any such
right or interest be subject to attachment, garnishment, levy, execution, or
other legal or equitable process or in any manner be liable for or subject to
the debts of the Key Employee, Qualified Spouse, joint annuitant or beneficiary.
The Corporation shall not recognize any attempt by the Key Employee, Qualified
Spouse, joint annuitant or beneficiary to alienate, sell, transfer, assign,
pledge, or otherwise encumber his or her benefits under the Plan or any part
thereof.
     6.2 Payment of Benefits to Others. If the Key Employee or his joint
annuitant or beneficiary or the Qualified Spouse to whom a benefit is payable is
unable to care for his or her affairs because of illness or accident, any
payment due (unless prior claim therefor shall have been made by a duly
qualified guardian or other legal representative) may be paid to the spouse,

 



--------------------------------------------------------------------------------



 



parent, brother, or sister, or any other individual deemed by the Administrator
to be maintaining or responsible for the maintenance of such person. Any payment
made in accordance with the provisions of this Section shall be made at the same
time and in the same form as such payment would have otherwise been paid to the
Key Employee, joint annuitant, beneficiary or Qualified Spouse, as applicable,
and shall be a complete discharge of any liability of the Plan with respect to
the benefit so paid.
     6.3 Plan Non-Contractual. Nothing herein contained shall be construed as a
commitment or agreement on the part of the Corporation (or an Affiliate) to
continue the employment of the Key Employee or to continue in effect any term or
condition of such employment; and the Key Employee shall remain subject to
discharge to the same extent as if the Plan had never been established.
     6.4 Taxation of Benefits. The Corporation may withhold from any amounts
payable under this Plan all federal, state, city or other taxes as the
Corporation is required to withhold pursuant to any applicable law, regulation
or ruling. Notwithstanding any other provision of this Plan, the Corporation
shall not be obligated to guarantee any particular tax result for the Key
Employee, Qualified Spouse, joint annuitant or beneficiary with respect to any
payments provided hereunder.
     6.5 Claims of Other Persons. The provisions of the Plan shall in no event
be construed as giving any person, firm or corporation any legal or equitable
right as against the Corporation, its officers, employees, or directors, except
any such rights as are specifically provided for in the Plan or are hereafter
created in accordance with the terms and provisions of the Plan.
     6.6 Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted therefrom.
     6.7 Intention of Plan Design; Governing Law.
     (a) This Plan is intended to be an unfunded, nonqualified deferred
compensation arrangement for a select group of management or highly compensated
employees and therefore exempt from the provisions of Parts 2, 3 and 4 of
Subtitle B of Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).
     (b) This Plan is intended to provide for the deferral of federal income
taxation on the amounts deferred hereunder until paid to the Key Employee,
Qualified Spouse, joint annuitant or beneficiary. Accordingly, this Plan is
intended to provide that neither the Key Employee, nor any other person, shall
have constructive receipt of income prior to the date that payment is made to
the Key Employee or such other person, and is likewise intended to comply with
the requirements of Section 409A of the Code. This Plan will be interpreted and
administered in a manner consistent with this intent.
     (c) This Plan will be governed, controlled and determined in accordance
with the applicable provisions of federal law and, to the extent not preempted
by federal, the laws of the State of Ohio, without regard to the conflicts of
law rules of such state.

 



--------------------------------------------------------------------------------



 



     6.8 Successors. This Plan shall be binding upon and inure to the benefit of
the Corporation, its successors and assigns and the Key Employee and his heirs,
executors, administrators and legal representatives.
   *          *          *

                  PARK-OHIO INDUSTRIES, INC.
 
           
 
  By:   /s/ Robert D. Vilsack    
 
     
 
   
 
           
 
  Title:   Secretary and General Counsel    
 
     
 
   
 
           
 
  Date:   March 10, 2008    
 
     
 
   
 
                EDWARD F. CRAWFORD — KEY EMPLOYEE
 
           
 
  By:   /s/ Edward F. Crawford    
 
     
 
   
 
  Date:   March 10, 2008    
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR
EDWARD F. CRAWFORD
Change in Control. For purposes of this Plan, a “Change in Control” shall have
occurred when any of the following events occur:
     (a) Park-Ohio Holdings Corp. (“Holdings”) is merged, consolidated or
reorganized into or with another corporation or other legal person, and
immediately after such merger, consolidation or reorganization less than a
majority of the combined voting power of the then-outstanding securities of such
corporation or person immediately after such transaction are held in the
aggregate by the holders of Voting Stock (as that term is hereafter defined) of
Holdings immediately prior to such transaction;
     (b) Holdings sells, directly or indirectly, all or substantially all of its
assets to any other corporation or other legal person, less than a majority of
the combined voting power of the then-outstanding securities of such corporation
or person immediately after such sale are held in the aggregate by the holders
of Voting Stock of Holdings immediately prior to such sale; or
     (c) Any person or two or more persons acting as a group (as the term
“person” is used in Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934 (“Exchange Act”)), becomes the beneficial owner (as the
term “beneficial owner, is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act), directly or indirectly, of
securities representing 20% or more of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors of Holdings (“Voting Stock”) other than Permitted Holders (as that
term is hereinafter defined).
Notwithstanding the foregoing provisions of paragraph (c) of this Exhibit A,
unless otherwise determined in a specific case by majority vote of the Board of
Directors of Holdings, a “Change in Control” shall not be deemed to have
occurred for purposes of the Plan solely because (i) Holdings, (ii) an entity in
which Holdings directly or indirectly beneficially owns 50% or more of the
voting securities or interest, or (iii) any Holdings-sponsored employee stock
ownership plan or any other employee benefit plan of Holdings, either files or
becomes obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act, disclosing
beneficial ownership by it of shares of Voting Stock, whether in excess of 20%
or otherwise, or because Holdings reports that a change in control of Holdings
has or may have occurred or will or may occur in the future by reason of such
beneficial ownership.
“Permitted Holders” shall mean (i) Edward F. Crawford and Mathew V. Crawford,
either of their spouses, lineal descendants, or the probate estate of any such
person, (ii) any trust, so long as one or more of the foregoing is the
beneficiary thereof, and (iii) any other corporation, partnership, limited
liability company, or other similar entity, all of the shareholders, partners,
members, or owners of which are any of the foregoing.

 